                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                EASTERN DIVISION

PATRICIA M. SOREY, INDIVIDUALLY
AND AS MOTHER AND NEXT FRIEND
OF N.L.S., A MINOR                                                                   PLAINTIFFS

VS.                                               CIVIL ACTION NO. 2:19-cv-00144-MS-MTP

CREVITA SERRIN, PHILLIP LAWSON,
GEICO GENERAL INSURANCE
COMPANY and JOHN AND JANE DOES 1-5                              DEFENDANTS
______________________________________________________________________________

        AGREED ORDER OF DISMISSAL AS TO PLAINTIFFS’ BREACH OF
           CONTRACT AND BAD FAITH CLAIMS AND REQUEST FOR
   PUNITIVE DAMAGES AGAINST GEICO GENERAL INSURANCE COMPANY
_______________________________________________________________________________

       THIS CAUSE came on this day for hearing on the joint motion of the Plaintiffs, Patricia M.

Sorey, Individually, and as mother and next friend of N.L.S., a minor (“Plaintiffs”), and Defendant,

GEICO General Insurance Company (“GEICO”), by and through their respective attorneys, wherein

the parties are requesting that the Court dismiss Plaintiffs’ breach of contract and bad faith claims

and request for punitive damages asserted against GEICO, without prejudice, and the court being

fully advised in the premises, and noting the agreement of the parties, does hereby find that said

motion is well taken and shall be granted.

       IT IS, THEREFORE, ORDERED AND ADJUDGED that Plaintiffs’ breach of contract

and bad faith claims and request for punitive damages asserted against GEICO in this lawsuit shall

be dismissed, without prejudice. All other claims of Plaintiffs against the remaining Defendants,

including the Plaintiffs’ claims against GEICO for uninsured / underinsured motorist benefits survive

this dismissal.
       IT IS FURTHER, ORDERED AND ADJUDGED, that the Plaintiffs and GEICO agree

that should the Plaintiffs seek to amend their Complaint at any time in the future, especially more

than one (1) year from the date the Complaint was initially served on GEICO, to again assert breach

of contract and bad faith claims and request for punitive damages against GEICO, that the case

would be removable, without objection from the Plaintiffs, as new claims being asserted against

GEICO and would not be barred by the time limitations set forth in 28 U.S.C. 1446(c)(1).

       SO ORDERED AND ADJUDGED, this the 16th                 day of October, 2019.


                                                       s/Keith Starrett
                                                     UNITED STATES DISTRICT JUDGE



AGREED:


/s/ Megan S. Thornton
MEGAN S. THORNTON (MSB #104104)
Attorney for Plaintiffs


/s/ David Lee Gladden, Jr.
DAVID LEE GLADDEN, JR. (MSB #100839)
Attorney for Defendant, GEICO General
Insurance Company




                                                2
